Citation Nr: 0838717	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction in the evaluation for the veteran's 
bilateral hearing loss from 20 percent to 0 percent was 
proper.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that reduced the evaluation of the 
veteran's service-connected bilateral hearing loss from 20 to 
0 percent, effective February 1, 2005.  The veteran perfected 
a timely appeal of this determination to the Board.

Because this appeal stems from the veteran's March 2004 claim 
for an increased rating for bilateral hearing loss, and since 
he contests not only the RO's reduction in the evaluation of 
this condition but seeks a rating in excess of 0 percent, the 
Board has identified the issues as stated on the title page.

The claim of entitlement to an increased rating for bilateral 
hearing loss, currently evaluated as 0 percent disabling is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO increased the 
evaluation of the veteran's bilateral hearing loss from zero 
to 20 percent, effective June 10, 1999, based on the findings 
of the March 1999 VA audiological evaluation and the date of 
change in the rating criteria.

2.  The March 1999 VA audiometric test results showed an 
average decibel loss of 59 in the right ear and an average 
decibel loss of 56 in the left ear.

3.  A VA audiometric test conducted in July 2002 showed that 
the veteran had level VII hearing in his right ear and level 
VI hearing in his left ear.

4.  A VA audiometric test conducted in July 2004 showed that 
the veteran had level II hearing in his right ear and level 
II hearing in his left ear.

5.  Material improvement in the veteran's service-connected 
bilateral hearing loss, under the ordinary conditions of 
life, was not shown on the July 2004 VA audiological 
evaluation, when compared with totality of the medical 
evidence, namely the findings obtained on the July 2002 VA 
audiological evaluation, and the private examinations, as 
well as the private physician's statement that the veteran's 
hearing loss was permanent, irreversible, and not amenable to 
medical therapy.


CONCLUSION OF LAW

The reduction in the evaluation of the veteran's bilateral 
hearing loss from 20 percent to 0 percent was improper.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.344, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal. 
 
Any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and 
will not be discussed. 



II.  Propriety of Reduction

The Board notes that the record does not indicate, and the 
veteran does not contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 
3.105(e).  Therefore, the Board will focus on the propriety 
of the reduction.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO makes a 
rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2008); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years applies in this case given the 20 
percent rating was effective since June 10, 1999, more than 
five years from the date of reduction on February 1, 2005.  
Brown v. Brown, 5 Vet. App. 413, 419 (1993).

The provision of 38 C.F.R. § 3.344 (a) and (b) provide that 
rating agencies will handle cases affected by a change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations, consistent 
with the laws and regulations governing disability 
compensation.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction of an evaluation.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a)(c); see Brown 
(Kevin) v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with findings obtained on 
audiological evaluation.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI and Table VII.  See 38 C.F.R. 
§ 4.85.

Exceptional patterns of hearing impairment, however, are 
addressed in 38 C.F.R. § 4.86:

When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated 
to the next higher Roman numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86 (b).

The May 2002 rating decision in which the RO assigned a 20 
percent rating for bilateral hearing loss was based on the 
results of a VA audiological evaluation in March 1999.  The 
August 2002 rating decision, where in the RO denied an 
increase and decided to schedule a future examination to 
determine sustained improvement was based on the results of a 
VA audiological evaluation in July 2002.  The December 2004 
rating decision, which rendered the final reduction from 20 
percent to 0 percent was based on the results of a VA 
audiological evaluation in July 2004.

In light of the foregoing, the Board will analyze the 
veteran's claim to determine whether the reduction from 20 to 
0 percent was based on material improvement that actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work, as shown by 
full and complete examinations consistent with 38 U.S.C.A. § 
1155.

A March 1999 VA examination revealed that the veteran's pure 
tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
70
70
75
LEFT
15
70
70
70

The test revealed speech recognition ability of 98 percent in 
the right ear and of 96 percent in the left ear.  The pure 
tone average threshold was 59 decibels for the right ear and 
56 decibels for the left ear.  The average pure tone 
threshold was calculated by using the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz and dividing 
the sum by four.  38 C.F.R. § 4.85 (d).  

For the right ear, application of an average pure tone 
threshold of 59 decibels results in a numerical designation 
of IV under Table VIA, while application of the speech 
recognition score of 98 resulted in a numerical designation 
of II under Table VI.  Accordingly, the Board will apply the 
numerical designation of IV resulting from Table VIA.

For the left ear, application of an average pure tone 
threshold of 56 decibels results in a numerical designation 
of IV under Table VIA, while application of the speech 
recognition score of 96 resulted in a numerical designation 
of I under Table VI.  Accordingly, the Board will apply the 
numerical designation of IV resulting from Table VIA.

As applied under Table VII, the right ear numerical 
designation of IV and the left ear numerical designation of 
IV results in a 10 percent evaluation.  

A July 2002 VA examination revealed that the veteran's pure 
tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
60
80
85
90
LEFT
65
80
80
90

The test revealed speech recognition ability of 94 percent in 
the right ear and of 94 percent in the left ear.  The pure 
tone average threshold was 79 decibels for the right ear and 
74 decibels for the left ear.  The average pure tone 
threshold was calculated by using the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz and dividing 
the sum by four.  38 C.F.R. § 4.85 (d).  

For the right ear, application of an average pure tone 
threshold of 79 decibels results in a numerical designation 
of VII under Table VIA, while application of the speech 
recognition score of 94 resulted in a numerical designation 
of II under Table VI.  Accordingly, the Board will apply the 
numerical designation of VII resulting from Table VIA.

For the left ear, application of an average pure tone 
threshold of 74 decibels results in a numerical designation 
of VI under Table VIA, while application of the speech 
recognition score of 94 resulted in a numerical designation 
of I under Table VI.  Accordingly, the Board will apply the 
numerical designation of VI resulting from Table VIA.

As applied under Table VII, the right ear numerical 
designation of VII and the left ear numerical designation of 
VI results in a 30 percent evaluation.  

A July 2004 VA examination revealed that the veteran's pure 
tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
40
80
80
85
LEFT
35
70
80
80

The test revealed speech recognition ability of 96 percent in 
the right ear and of 96 percent in the left ear.  The pure 
tone average threshold was 71 decibels for the right ear and 
66 decibels for the left ear.  The average pure tone 
threshold was calculated by using the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz and dividing 
the sum by four.  38 C.F.R. § 4.85 (d).  

For the right ear, application of an average pure tone 
threshold of 71 decibels with a speech recognition score of 
96 percent results in a numerical designation of II under 
Table VI. 

For the left ear, application of an average pure tone 
threshold of 66 decibels and a speech recognition score of 96 
percent results in a numerical designation of II under Table 
VI.  

As applied under Table VII, the right ear numerical 
designation of II and the left ear numerical designation of 
II results in a 0 percent evaluation.

Additional evidence of record shows that the veteran's 
private physician rendered a diagnosis of bilateral mild to 
severe sensornsorineural hearing loss.  He further stated 
that the "hearing loss was permanent, irreversible and not 
amenable to medical therapy."  (See M.A. letter dated 
February 16, 2005; Audiological Evaluation dated November 13, 
2004).  Finally, in a November 2004 statement, the veteran's 
co-worker stated, in essence, that the veteran suffered from 
a hearing condition that prevented him from working 
efficiently as part-time driver due to his inability to hear 
the dispatch caller. 
 
As discussed by the Board above, the Court in Brown, 5 Vet. 
App. at 421, made it clear that a reduction in the veteran's 
disability rating must be supported by a preponderance of the 
evidence.  The Board is required to ascertain, based upon 
review of the entire record, whether the evidence reflects an 
actual change in the disability, whether the examination 
reports reflecting such change are based upon thorough 
examination, and whether any improvement actually reflects 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id. at 420-21. 
 
After a thorough review of the veteran's claims file, the 
Board finds that the evidence of record does not demonstrate 
improvement of the veteran's service-connected bilateral 
hearing loss disability such as would be contemplated under 
the provisions of 38 C.F.R. § 3.44 to warrant a reduction of 
his disability rating from 20 percent to 0 percent. 
 
As an initial matter, the Board notes that the veteran was 
denied entitlement to an increased rating of 30 percent under 
Diagnostic Code 6100 for his service-connected bilateral 
hearing loss via an August 2002 rating decision, based on the 
results of the July 2002 VA audiological examination, which 
actually met the rating criteria for entitlement to a 30 
percent evaluation.  The RO did not utilize exception 38 
C.F.R. § 4.86 and Table VIA and erroneously calculated that 
percentage. 
 
The RO's proposed reduction and the final reduction in the 
October 2004 and December 2004 rating decisions, 
respectively, are based on the results of one VA audiological 
examination conducted in July 2004.  While objective 
improvement in the veteran's bilateral hearing loss 
disability was reflected in the July 2004 VA examination, 
additional evidence of record does not reflect any 
improvement in his ability to function under the ordinary 
conditions of life and work.  The veteran submitted a 
statement from his employer, which noted that he suffered 
from a hearing condition that prevented him from working 
efficiently. 
 
Based on the evidence discussed above, the Board finds that a 
preponderance of the evidence does not show that the 
veteran's service-connected bilateral hearing loss disability 
demonstrated the level of improvement necessary to justify 
the propriety of the reduction in the veteran's disability 
rating from 20 percent to 0 percent, effective from February 
1, 2005.  The July 2004 VA examination report reflecting a 
change in the veteran's pure tone thresholds is the only 
piece of medical evidence in the claims file that would 
justify the reduction of the veteran's disability rating from 
20 percent to 0 percent.  The totality of the evidence, 
however, does not show that the veteran's pure tone 
thresholds and speech discrimination scores have deviated 
significantly since March 1999, nor does the record reflect 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  
 
After resolving the benefit-of-doubt in favor of the veteran, 
the Board finds that improvement of the veteran's bilateral 
hearing loss disability has not been shown to support a 
reduction in the evaluation of his bilateral hearing loss 
disability from 20 percent to 0 percent, effective as of 
February 1, 2005.  Accordingly, the Board finds that the 
reduction was improper and that the 20 percent rating is 
restored.


ORDER

As the reduction of the evaluation for the veteran's 
bilateral hearing loss disability from 20 percent to 0 
percent disabling, effective as of February 1, 2005, was 
improper; the appeal is granted and the 20 percent rating is 
restored.


REMAND

The veteran reported that his bilateral hearing loss has only 
worsened, as indicated from his January 2005 lay statement 
and given the inconsistency with the VA examination in July 
2004, the Board concludes that another VA examination is 
necessary to determine the veteran's current level of hearing 
loss disability.  

Further, the VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. § 
5103A (West 2002 Supp. 2008).


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 
23,353-356 (April 30, 2008). 
 
The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim for 
increase.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.
 
The letter should contain an explanation 
as to the information or evidence needed 
to establish an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), and to 
establish a disability rating and 
effective date for the claim for 
increase, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also notify the 
claimant that, to substantiate such a 
claim for an increased rating: 1)  the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; 2)  if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his bilateral hearing loss.  
The veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Thereafter, the RO should 
readjudicate the veteran's claim taking 
into consideration the applicability of 
staged ratings pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


